
	
		II
		109th CONGRESS
		2d Session
		S. 3018
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2006
			Mr. Reid (for
			 Mr. Rockefeller) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on Phosphor-SCA,
		  strontium halophosphate doped with europium. 
	
	
		1.Phosphor-SCA, strontium
			 halophosphate doped with europium
			(a)In
			 GeneralSubchapter II of
			 Chapter 99 of the Harmonized Tariff Schedule of the United States is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							9902.32.08
					 Phosphor-SCA, strontium halophosphate doped with europium;
					 inorganic products of a kind used as luminophores (CAS Nos. 109037–74–3 and
					 1312–81–8) (provided for in subheading 3206.50.00)FreeNo ChangeNo ChangeOn or Before
					 12/31/2009
							
						
					
				
			(b)Effective
			 DateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
